Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered June 23, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). In this observation sale case, the evidence warranted the conclusion that the brown paper bag recovered from the buyer’s possession, and found to contain drugs, was the same bag defendant had given the buyer after receiving money (see e.g. People v Bolden, 6 AD3d 315 [2004], lv denied 3 NY3d 637 [2004]). Concur—Mazzarelli, J.P., Andrias, Friedman, Gonzalez and Catterson, JJ.